Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 10/28/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 19 and 20 when taken in the context of the claims as a whole.  Specifically, the combination of identifying content that a first user has reacted to with determining a category, with second content associated with category to which the user has reacted, with generating a display with regions for categories with identifiers selectable to view content, with presentation arrangement according to multiple categories, with determining a time content with id has been previously viewed, with presenting an indication to view the content a second time.
At best the prior arts of record, specifically, US 2018/0082313 A1 (Duggin) teaches content the user has reacted to within categories using metadata (see ¶21-25). U.S. Patent No. 9,953,358 B1 (Robertson) teaches display with regions with presented items based on purchase (see Fig. 5,8 and Col. 20). U.S. Publication No. 2013/0332523 A1 (Lu) teaches content items 
Newly cited art US 20160357366 A1 (Migos et al.) teaches indicating previous viewed content by greying out content articles (see ¶140). US 9532111 B1 (Christie; Gregory N. et al.) Fig. 21, Fig. 68 illustrate indicators of watched content on an interface. 
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 19 and 20 as a whole.
Thus, claims 1, 19 and 20 are allowed over the prior art of record.
Claims 2-18 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 10/28/2021. 
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143